Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156270(74)(76)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  WILLIAM R. HENDERSON and All Others                                                                Elizabeth T. Clement,
  Similarly Situated,                                                                                                 Justices
                Plaintiffs-Appellants,
                                                                    SC: 156270
  v                                                                 COA: 332314
                                                                    Ingham CC: 15-000645-AA
  CIVIL SERVICE COMMISSION and
  DEPARTMENT OF CORRECTIONS,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the joint motion of Service Employees International
  Union Local 517M and the Michigan State Employees Association to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on July 19, 2018, is accepted for filing.
  On further order of the Chief Justice, the joint motion of International Union, United
  Automobile, Aerospace and Agricultural Implement Workers of America and UAW Local
  6000to file a brief amicus curiae is GRANTED. The amicus brief submitted on July 20,
  2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 25, 2018

                                                                               Clerk